Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuniga (US20180137999).
Regarding claim 11, Zuniga teaches the electrical switch to control an electrical circuit comprising: a switch body 102 including a first terminal 104a for electrical connection to a first lead of the electrical circuit and a second terminal 104b for electrical connection to a second lead of the electrical circuit; a rocker 200 pivotable between a first position and a second position such that the electrical circuit is energized when the rocker is in the first position and deenergized when the rocker is in the second position. an interchangeable label 300 arrangeable proximate a rear surface of the rocker; a light pipe 308c arrangeable proximate a rear surface of the interchangeable label; and a plurality of illuminating elements 200 (Figs. 1-4).  
Regarding claim 12, Zuniga teaches the electrical switch wherein each of the plurality of illuminating elements comprises a tri-color light-emitting diode (LED) (paragraph 40). 
Regarding claim 13, Zuniga teaches the electrical switch further comprising a controller in electrical communication with each of the illuminating elements, the controller configured to change a display state of at least one illuminating element of the plurality of illuminating elements in response to a signal received via a communication interface (paragraph 40).  
Regarding claim 14, Zuniga teaches the electrical switch wherein the communication interface comprises a wireless interface (paragraph 40).  
Regarding claim 15, Zuniga teaches the electrical switch wherein changing the display state of the at least one illuminating element comprises one or more of. changing a color of the at least one illuminating element, changing a light intensity of the at least one illuminating element, or changing a flash rate of the at least one illuminating element (paragraph 40).  
Regarding claim 16, Zuniga teaches the electrical switch wherein the interchangeable Application No. 17/647,713 label 300 comprises a user-comprisable identifier 302 on a front surface of the interchangeable label, such that the interchangeable label indicates a property of the electrical circuit controlled by the electrical switch (Figs. 1-4 and paragraphs 43-45).  
Regarding claim 17, Zuniga teaches the electrical switch further comprising a conductive trace electrically coupling each illuminating element of the plurality of the illuminating elements to the electrical circuit controlled by the electrical switch, such that the illuminating element is powered by the electrical circuit (paragraph 39).  
Regarding claim 18, Zuniga teaches the electrical switch further comprising a power source independent of the electrical circuit, such that the illuminating element is powered by the power source (paragraph 39).  
Regarding claim 19, Zuniga teaches the electrical switch wherein the interchangeable label 300 at least partially comprises a light-transmitting material, such that a light generated by the illuminating element 500 can be seen at a front surface of the interchangeable tile (paragraph 41).
Regarding claim 20, Zuniga teaches a kit for providing an indication of a function of an electrical switch, the kit comprising: a plurality of interchangeable labels 300; and an electrical switch (200, 102) to control an electrical circuit comprising - a switch body 102 including a first terminal 104a for electrical connection to a first lead of the electrical circuit and a second terminal 104b for electrical connection to a second lead of the electrical circuit, a rocker 200 pivotable between a first position and a second position such that the electrical circuit is energized when the rocker is in the first position and deenergized when the rocker is in the second position, the rocker defining an aperture 210, an illuminating element 500, a cover 308d (paragraph 36) arranged within the aperture such that a front surface of the cover is Application No. 17/647,713 viewable by a user, and a light pipe 210 (the toggle is made of a light transmitting material, and acts like a light pipe and transmits the light from the LED though the aperture 210, see paragraph 41); wherein each interchangeable label of the plurality of interchangeable labels is removably arrangeable between the cover and the light pipe (Figs. 1-4).  
Regarding claim 21, Zuniga teaches a kit for providing an indication of a function of an electrical switch, the kit comprising: a plurality of interchangeable labels 300; and an electrical switch to control an electrical circuit comprising - a switch body 102 including a first terminal 104a for electrical connection to a first lead of the electrical circuit and a second terminal 104b for electrical connection to a second lead of the electrical circuit, a rocker 200 pivotable between a first position and a second position such that the electrical circuit is energized when the rocker is in the first position and deenergized when the rocker is in the second position, a light pipe (the toggle is made of a light transmitting material, and acts like a light pipe and transmits the light from the LED though the aperture 210, see paragraph 41), and a plurality of illuminating elements 500; wherein each interchangeable label of the plurality of interchangeable labels is removably arrangeable between the rocker and the light pipe (Figs. 1-4).  
Regarding claim 22, Zuniga teaches the kit wherein each of the plurality of interchangeable labels 300 comprises a user-comprisable identifier on a front surface of the interchangeable label such that the interchangeable label indicates a property of the electrical circuit controlled by the electrical switch (Figs. 1-4 and paragraphs 43-45).

Alternative rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen, et al. (US 20180122600) in view of Wareham, et al. (US. Pat. 10,056,207).
Regarding claim 11, Jansen teaches the electrical switch to control an electrical circuit comprising: a switch body 40 including a first terminal 50 for electrical connection to a first lead of the electrical circuit and a second terminal 60 for electrical connection to a second lead of the electrical circuit; a rocker 110 pivotable between a first position and a second position such that the electrical circuit is energized when the rocker is in the first position and deenergized when the rocker is in the second position. an interchangeable label 300 arrangeable proximate a rear surface of the rocker; a light pipe 615; and a plurality of illuminating elements 710 (Figs. 1-4).  Jansen does not teach the interchangeable label. However, Wareham teaches a similar key switch 10 that comprises an interchangeable label 20 that is arrangeable proximate a rear surface of the key (Figs. 1-5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Wareham in the switch device of Jansen to provide an interchangeable label to indicate the function of the key switch. 
Regarding claim 20, Jansen teaches a kit for providing an indication of a function of an electrical switch, the kit comprising: an electrical switch 40 to control an electrical circuit comprising - a switch body 40 including a first terminal 50 for electrical connection to a first lead of the electrical circuit and a second terminal 104b for electrical connection to a second lead of the electrical circuit, a rocker 110 pivotable between a first position and a second position such that the electrical circuit is energized when the rocker is in the first position and deenergized when the rocker is in the second position; an illuminating element 710, and a light pipe 615 (Figs. 1-4).  Jansen does not teach the key having an aperture, the cover and the interchangeable label. However, Wareham teaches a similar key switch 10 that comprise a key 10 with an aperture 54, an interchangeable label 20 that is arrangeable proximate a rear surface of the key and a cover 17 arranged within the aperture such that a front surface of the cover is viewable by a user, and a light pipe 21 wherein each interchangeable label of the plurality of interchangeable labels is removably arrangeable between the cover and the light pipe (Figs. 1-3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Wareham in the switch device of Jansen to provide an interchangeable label to indicate the function of the key switch.
Regarding claim 21, Jansen teaches a kit for providing an indication of a function of an electrical switch, the kit comprising: an electrical switch to control an electrical circuit comprising - a switch body 40 including a first terminal 50 for electrical connection to a first lead of the electrical circuit and a second terminal 60 for electrical connection to a second lead of the electrical circuit, a rocker 110 pivotable between a first position and a second position such that the electrical circuit is energized when the rocker is in the first position and deenergized when the rocker is in the second position, a light pipe 615, and a plurality of illuminating elements 710 (Figs. 1-4).  ).  Jansen does not teach the interchangeable label. However, Wareham teaches a similar key switch 10 that comprise a key 10 with an interchangeable label 20 that is arrangeable proximate a rear surface of the key;  and a light pipe 21 wherein each interchangeable label of the plurality of interchangeable labels is removably arrangeable between the cover and the light pipe (Figs. 1-3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Wareham in the switch device of Jansen to provide an interchangeable label to indicate the function of the key switch.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833